Citation Nr: 1745558	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following right third digit hammer toe surgery performed on July 24, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1973.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this matter in November 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Statement of the Case (SOC), issued by the RO in January 2017, continued to deny a temporary total evaluation for convalescence for right third digit hammer toe surgery.

The issue of an earlier effective date for hammer toes, right foot associated with bilateral pes planus has been raised by the record in the March 2017 VA Form 646, Statement of Accredited Representative in Appealed Case, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran was not service connected for hammer toe, right foot at the time of the July 24, 2009 surgery upon which the Veteran is claiming a temporary total evaluation.


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 based on convalescence following right third digit hammer toe surgery performed on July 24, 2009, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.30 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its November 2016 remand directives. The issue of entitlement to service connection right foot hammer toes was adjudicated in January 2017. A January 2017 SOC continued to deny a temporary total evaluation for convalescence for right third digit hammer toe surgery.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Temporary Total Rating

The Veteran contends that a temporary total rating for convalescence following surgery is warranted under the provisions of 38 C.F.R. § 4.30 following right hammer toe surgery on July 24, 2009.

A total disability rating will be assigned if treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe postoperative residuals or the necessity of house confinement, or other conditions such as immobilization in a cast that are not applicable in this case.  38 C.F.R. § 4.30.

On July 24, 2009, the Veteran underwent surgery for hammer toe on her right foot.  Clinical records of the surgery and subsequent follow-up care have been associated with the claims file.  On August 17, 2009, the RO received the Veteran's claim for entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following right third digit hammer toes surgery. The RO denied the Veteran's claim in September 2009, as the Veteran was not service connected for hammer toes of the right foot. The Veteran appealed this decision, and in November 2016, the Board remanded the issue, finding that the Veteran had raised a claim for entitlement to service connection for hammer toes of the right foot, and the RO had yet to make a determination on that claim. 

In January 2017, the RO granted service connection for hammer toes of the right foot, associated with bilateral pes planus, and assigned a noncompensable disability rating, effective March 5, 2013, the date of receipt of a VA Form 646, Statement of Accredited Representative in Appealed Case, from the Veteran's representative stating that service connection should be establish for this disability.  

There is no provision in law for the payment of service-connected disability compensation, including a temporary total rating for convalescence under 38 C.F.R. § 4.30 prior to the effective date of service connection.  As noted above, the effective date for the Veteran's hammer toes of the right foot is March 5, 2013, after the February 24, 2009 surgery.

Because the Veteran's surgery was performed and recovery completed prior to the effective date of the award of service connection, payment of service-connected compensation for convalescence for right foot hammer toes, including at the temporary total rate, is precluded as a matter of law.

The Board does not find that this claim is inextricably intertwined with the claim for an earlier effective date for the award of service connection for hammer toes of the right foot, as the claim for entitlement to a temporary total rating can be revisited if an effective date going back to the time of the 2009 surgery is granted.


ORDER

A temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence for right hammer toe surgery on July 24, 2009 is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


